  
 
 
 
 
C 
&
 
G DISTRIBUTING CO
.
 
 
 
 
 
543
 
 
359 NLRB No. 53
 
 
C & G Distributing Company, Inc. 
and
 
General 
Truck Drivers, Warehousemen, Helpers, Sales 
and Service and Casino Employees, Teamsters 
Local Union No. 957, affiliated with the Intern
a-
tional Brotherhood of Teamsters
.  Case 09

CA

078875
 
January 24, 2013
 
DECISI
ON AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
B
LOCK
 
On October 17, 2012, Administrative Law Judge Je
f-
frey D. Wedekind issued the attached decision.  The Ac
t-
ing General Counsel filed exceptions and a supporting 
brief, and the Respondent filed an 
answering brief.
1
  
The 
Acting General Counsel and the Charging Party each 
filed reply briefs. 
 
The National Labor Relations Board has considered 
the decision and the record in light of the e
x
ceptions and 
briefs and has decided to affirm the judge

s rulings
, fin
d-
ings, and conclusions, and to adopt the recommended 
Order. 
 
Reasoning that he was bound by the rule of 
Bethlehem 
Steel Co.
, 136 NLRB 1500, 1502 (1962), affd. in relevant 
part sub nom. 
Shipbuilders v. NLRB
, 320 F.2d 615 (3d 
Cir. 1963), cert. denied 37
5 U.S. 984 (1964), the judge 
found that the Respondent did not violate Section 8(a)(5) 
and (1) of the Act by ceasing to honor employees

 
dues
-
checkoff authorizations after the expiration of the parties

 
collective
-
bargaining agreement
. 
 
                                        
                  
 
1
 
In its answering brief, the Respondent requests that the Board 

nonco

a-
tions.  The Respondent argues that the Board should strike the brief 
because it exceeded 20 pages but did not contain a subject index with 
page references and an alphabetical table of cases and ot
her authorities 

in all particulars with Sec. 102.46, it is not so deficient as to warrant 


rief.
 
The Respondent also argues in its answering brief that the complaint 
is ultra vires and that the Board lacks a quorum to decide the case.  The 
Respondent did not properly raise those defenses on exception.  In any 
event, for the reasons stated in 
Cen
ter for Social Change
, 358 NLRB 
161 (2012), we find that those arguments lack merit. 
 
Subsequent to the 
issuance of the judge

s decision, in 
WKYC
-
TV
, 359 NLRB 
286
 
(2012), we overruled 
Bethl
e-
hem Steel
 
and its progeny 

to the extent they stand for 
the proposition that dues checkoff does not survive co
n-
tract expiration.

  
359 NLRB 
286, 293
.
  
We held in 
WKYC
-
TV
 
that 

an employer, following contract expir
a-
tion, must continue to honor a dues
-
checkoff arrang
e-
ment esta
b
lished in that contract until the parties have 
either reached agreement or a valid impasse permits un
i-
lateral action by the employer.

  
Id.  We also d
ecided, 
however, to apply the new rule prospectively only.  Id., 
slip op. at 9.  Thus, as in 
WKYC
-
TV
, we shall apply 
Bet
h-
lehem Steel
 
in the present case.  Accordingly, we adopt 
the judge

s finding that, because the Respondent was 
privileged u
n
der 
Bethlehem
 
Steel
 
to cease honoring the 
dues
-
checkoff arrangement after the expiration of the 
parties

 
colle
c
tive
-
bargaining agreement, the Respondent 
did not vi
o
late the Act as alleged.  We shall dismiss the 
complaint.  
 
ORDER
 
The recommended Order of the administra
tive law 
judge is adopted and the complaint is di
s
missed.
 
 
Jamie L. Ireland, Esq., 
for the General Counsel.
 
Ron L. Mason, Esq. 
and
 
Aaron T. Tulencik, Esq., 
for the R
e-
spondent Company.
 
John R. Doll, Esq
., for the Charging Party Union.
 
DECISION
 
S
TATEMENT OF 
THE 
C
ASE
 
J
EFFREY 
D.
 
W
EDEKIND
, Administrative Law Judge
. 
 
This is 
another in a recent series of cases where the Ge
n
eral Counsel is 
challenging current Board law regarding an employer

s right to 
unilaterally cease dues
-
checkoff postcontract.
1
  
As in the othe
r 
cases, the complaint in this case alleges that the employer (here 
C & G Distributing Company) violated Section 8(a)(5) and (1) 
of the Act by doing so.
2
     
 
A hearing on the complaint was originally scheduled in A
u-
gust 2012.  However, on August 24, the p
arties filed a joint 
motion requesting that I issue a decision based solely on a sti
p-
ulated record.  Consistent with Section 102.35(a)(9) of the 
Board

s Rules, the motion included the parties

 
stipulation of 
facts with attached exhibits, a statement of the
 
issues, and short 
                                        
                  
 
1
 
See, e.g., 
WKYC, Inc
., 08

CA

039190, JD

60

11 (2011 WL 
4543697); 
Nebraskaland, Inc
., 02

CA

039996, JD(NY)

46

11 (2011 
WL 6002194); 
USIC Locating Services, Inc.
, 06

CA

0
37328, JD

03

12 (2012 WL 76860); 
WHDH
-
TV, 
0
1

CA

046744, JD(NY)

10

12 
(2012 WL 1229612); and 
Healthbridge Mgmt
., LLC, 34

CA

012964, 
JD(NY)

21

12 (2012 WL 2992088).
 
2
 
The Union filed the underlying charge on April 
16, 
2012, and the 
General Counsel issued the
 
complaint on June 
29, 
2012.  Jurisdiction is 
admitted and well established.  Although the Company challenges the 
authority of the Acting General Counsel and current Board to prosecute 
and adjudicate the complaint, respectively, similar challenges have 
bee
n rejected in other cases.  See, e.g., 
Center for Social Change, Inc
., 
358 NLRB 161 (2012).
 
 544
 
 
 
 
DECI
SIONS OF THE NATIONA
L LABOR RELATIONS BO
ARD
 
 
 
 
 
statements of position by the General Counsel and the Comp
a-
ny.  
 
By order dated August 27, I granted the joint motion and a
p-
proved the stipulation of facts.  Thereafter, on O
c
tober 5, the 
General Counsel and the Company filed briefs.
 
F
IN
DINGS OF 
F
ACT
 
The Company sells and distributes beer and other beverages 
from a facility in Versailles, Ohio.  Since at least March 15, 
2008, Teamsters Local 957 has been the designated exclusive 
bargaining representative for the Company

s drivers and war
e-
housepersons at the facility pursuant to 9(a) of the Act.  
 
The parties

 
most recent collective
-
bargaining agreement 
was effective from March 15, 2008, until March 15, 2012.  The 
contract (Exh. G) contained both a union
-
security clause and a 
dues
-
checkoff 
provision.  The u
n
ion
-
security clause (art. 3) 
required all unit employees to become and remain union me
m-
bers or pay periodic dues and initiation fees to the Union after 
90 days had passed from the date of the agreement or the date 
of hire, whichever is la
ter.  The dues
-
checkoff provision (art. 4) 
required the Company to deduct the dues and fees on a monthly 
basis from employees who had furnished signed authorizations, 
and to remit them to the Union.
 
Pursuant to the contractual dues
-
checkoff provision and t
he 
employees

 
signed authorizations (Exh. J), the Company reg
u-
larly deducted dues from unit employees

 
pay and remitted the 
dues to the Union during the term of the agreement.  And it did 
so again in March 2012, the last month of the agreement.  Sp
e-
cifical
ly, the Company deducted and remitted the dues on about 
March 2 and 16, respectively, and the Union received the dues 
on about March 
19
.   
 
Since April 
1, 
2012, however, and continuing to date, the 
Company has neither deducted dues from unit e
m
ployees

 
pay
 
nor remitted dues to the Union.  The Company

s attorney first 
notified the Union of this by email dated April 11.  The email 
stated 

be advised that my client will no longer deduct union 
dues until there is a valid contract that authorizes such dedu
c-
tions
.

 
(Exh. I.)
 
In the meantime, on March 
6, 
pursuant to timely notice pr
e-
viously served by the Union in early December
 
2011 (Exh. H), 
the parties met to begin negotiations over a new contract.  Since 
the Company

s April 11 email, both sides have made proposa
ls 
during the negotiations with respect to including language in 
the new contract regarding deducting and remitting union dues.  
However, the Union did not request bargaining over the Co
m-
pany

s April 
11 
notice that the Company would cease deduc
t-
ing and rem
itting dues until a new co
n
tract was reached.    
 
Analysis
 
The General Counsel argues that, as a matter of policy, e
m-
ployers should be required to continue dues checkoff after co
n-
tract expiration to the same extent they are required to maintain 
wages, bene
fits, and other mandatory terms and conditions of 
employment until a new agreement or good
-
faith impasse.  As 
the General Counsel concedes, however, this argument is co
n-
trary to longstanding Board precedent, specifically 
Bethlehem 
Steel Co
., 136 NLRB 1500 
(1962), and its progeny.  Although 
the General Counsel offers various reasons why the precedent 
is unsound, the Board

s most recent decision addressing the 
subject, on second remand from the Ninth Circuit, effectively 
reaffirmed the precedent in the absenc
e of a three
-
member m
a-
jority to overrule it.  See 
Hacienda Resort Hotel & Casino 
(Hacienda III)
, 355 NLRB 742 (2010).   
 
Like 
Hacienda I 
and 
II
, 
Hacienda III
 
was reviewed by the 
Ninth Circuit at the request of the union.  And this time, instead 
of remandin
g the case yet again for a rational explanation of the 
precedent, the court rejected the precedent outright.  However, 
the court did so only as applied to dues
-
checkoff provisions that 

exist as a free
-
standing, independent convenience to willingly 
partici
pating employees.

  
Local Joint Executive Board of Las 
Vegas, Culinary Workers Local 226 v. NLRB
, 657 F.3d 865, 
875 (2011).  The court expressed no opi
n
ion with respect to 
situations, such as that here, where the expired contract also 
contained a union
-
sec
urity clause that compelled employees to 
join or pay dues to the union as a condition of employment.  
 
In any event, I am bound to follow Board precedent.  
Pat
h-
mark Stores, Inc
., 342 NLRB 378 fn. 1 (2004).  And, as ind
i-
cated by the Company, the Board has t
o date declined to revisit 
the issue.  See 
Hargrove Electric Co
., 358 NLRB 
1395, 1395
 
fn. 1 (2012).  Accordingly, I find that the Company

s unila
t
eral 
cessation of dues checkoff in April 2012 did not vi
o
late the 
Act.
3
 
C
ONCLUSION OF 
L
AW
 
The Company

s unilat
eral cessation of dues checkoff in 
April 2012, following termination of the parties

 
co
l
lective
-
bargaining agreement on March 15, 2012, did not violate Se
c-
tion 8(a)(5) and (1) of the Act.
 
Accordingly, based on the foregoing findings of fact and 
conclusions
 
of law and the entire stipulated record, I issue the 
following recommended
4
 
ORDER
 
The complaint is dismissed.
 
                                        
                  
 
3
 
G

f-
firmative defenses.
 
4
 

Rules 
and Regulations, the findings, conclusions, and recommended
 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed waived for all pu
r-
poses.
 
 
 
 
